Case 2:20-cv-05526-SVW-SHK Document 52-10 Filed 12/22/20 Page 1 of 1 Page ID #:297




   1

   2

   3

   4

   5

   6

   7

   8                              UNITED STATES DISTRICT COURT
   9                 CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  10   Athena Cosmetics, Inc.,
                                              No. 2:20-cv-05526-SVW-SHK
  11        Plaintiff,
                v.                            Proposed Order Granting Athena’s Motion to
  12
                                              Compel Discovery
       AMN Distribution Inc., et al,
  13                                          Magistrate Judge Kewalramani
              Defendants.
  14

  15          Plaintiff Athena Cosmetics, Inc. moved to compel defendant AMN Distribu-
  16   tion Inc. The motion is granted. AMN is ordered to:
  17               1. Produce all documents requested in Athena’s First Request for Produc-
  18          tion of Documents within seven days of this order.
  19               2. Answer fully Athena’s First Interrogatories to Defendant AMN Distri-
  20          bution Inc. within seven days of this order
  21               3. Serve initial disclosures on Athena within seven days of this order.
  22               4. Produce one or more witnesses to testify about the categories of
  23          Athena’s Notice of Deposition of Defendant AMN Distribution Inc. under FED.
  24          R. CIV. P. 30(b)(6) within 14 days of this order unless Athena agrees to another
  25          date and time.
  26          The Court awards $ ___ in expenses to Athena.
  27    Dated: __________________
  28
                                                       United States Magistrate Judge

                                                                Athena Cosmetics, Inc v. AMN et al.
        Order Granting Athena’s Motion to Compel   1            Case No.: 2:20-cv-05526-SVW-SHK
